DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso (JPH03117738A) in view of Lambert (US 10,118,455).
	With respect to claim 1, Ogiso discloses an actuable adjusting device (Fig 1) for acting on a spring (5) of a spring damper device (1, 2) having a tube body (1), the adjusting device comprising: a housing (13), surrounding the tubular tube body, comprising:a passage passing through a peripheral wall of the housing; and an abutment surface (Fig 1) for receiving a spring force from the spring; and an adjusting nut (11) with an internal thread which is screw engageable on an external thread of a tubular body of the spring damper device (Fig 1); wherein the housing (13) is releasably abuttable on the adjusting nut (when fluid is pumped into pressure chamber R), and comprises an inner recess defining a pressure chamber (R) in fluid communication with the passage, and wherein the inner recess has a pressure wall (Fig 1), whereby pressurization of the pressure chamber imparts a force upon the housing in an axial longitudinal direction (lines 118-150 of attached translation). Ogiso disclose that the adjusting device is hydraulically operated but does not disclose a pneumatically operable adjusting device. Lambert, however, disclose an adjusting device that can use hydraulic or pneumatic fluid (column 2, lines 29-34). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Ogiso in view of the teachings of Lambert to substitute the hydraulically operable device for a pneumatically operable one, since hydraulic and pneumatic adjustable devices are interchangeable and one having ordinary skill would have expected a pneumatic device to yield similar results, namely, that the pressure chamber would raise and lower the housing as desired to adjust the spring/damper preload.
	With respect to claim 2, wherein the housing is axially displaceable on the tube body (2) against the spring force of the spring (lines 118-150 of attached translation).
	With respect to claim 5, further comprising: means (13a, 12a) for at least partially forming the pressure chamber having the pressure wall; and an adapter sleeve (12, 14) surrounding the tube body between the tube body and the housing (Fig 1).
	With respect to claim 6, wherein the housing (4) comprises at least one expansion device (flange that surrounds nut 11 in Fig 1) adapted to be brought into fluid communication with the pressure chamber by a displacement of the housing relative to the tube body (flange is exposed to pressure chamber when housing slides upwards).
	With respect to claim 7, further comprising an annular body (12), surrounding the tube body, and comprising a substantially U-shaped groove in its inner circumference or its outer circumference for receiving sealing devices (12a); and wherein the annular body, an inner circumferential wall of the housing (4), the pressure wall (24), and an outer circumferential wall of the tube body (2) at least partially define the pressure chamber (Fig 1).
With respect to claim 8, wherein the housing (4) comprises: a U-shaped groove (Fig 1), in a vicinity of the pressure wall, for receiving a sealing device (13a) supported on a portion of the adapter sleeve (Fig 1) lacking an external thread; and another sealing device (12a), spaced-apart axially from the U-shaped groove, supported on an outer circumferential region of the adapter sleeve (12); and wherein the pressure chamber is formed between the housing (4), the sealing devices, and the adapter sleeve (Fig 1).
	With respect to claim 10, further comprising: a sealing device (11a) between the housing and the adjusting nut; and a sealing device (13a) between the adjusting nut and the tube body (Fig 1).
	With respect to claim 12, the combination discloses a spring (5), a tube body (1), and a damping device arranged inside the tube body with means for influencing the flow of a damping fluid between two fluid chambers formed in the tube body, and further comprising a pneumatically actuable adjusting device according to claim 2 (Fig 1).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso in view of Lambert, as applied to claim 1 discussed above, and further in view of Christopherson (US 5,454,550).
	With respect to claim 3, the combination of Ogiso and Lambert disclose the invention discussed above but does not disclose a spring washer in contact with the abutment surface. Christopherson, however, disclose a spring washer (38) in contact with the abutment surface, comprising s surface subjected to a spring force of a spring (Figs 4-6). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Ogiso in view of the teachings of Christopherson to include a spring washer between the abutment surface and the spring, since it was old and well known in the art to use washers between mechanical components in order to protect metallic components from wear and tear.

Allowable Subject Matter
Claim 4, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        10/14/2022